Citation Nr: 0101967	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  95-38 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for dumping 
syndrome, colotomy, digestive problems, stomach pain, colon 
pain, and a hiatal hernia, claimed as the result of surgery 
at a Department of Veterans Affairs (VA) medical facility in 
1972.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1995, in which the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to benefits under 38 U.S.C.A. § 1151 for 
dumping syndrome, colotomy, digestive problems, stomach pain, 
colon pain, and a hiatal hernia, claimed as the result of 
surgery at a Department of Veterans Affairs (VA) medical 
facility in 1972.  The veteran subsequently perfected an 
appeal of that decision.

In an August 1997 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


REMAND

Following evidentiary development pursuant to the Board's 
August 1997 remand, 38 U.S.C.A. § 5107 was amended, effective 
for all pending claims, to eliminate the requirement that the 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 
2000) (to be codified as amended at 38 U.S.C. § 5107).  
Because the veteran's claims in the present case was already 
well-grounded this aspect of the new law does not affect his 
appeal; however, in addition, the duty to assist itself was 
amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Moreover, VA has a duty to assist unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.  A review of the 
record reveals that the surgical report and the discharge 
summary for the veteran's period of hospitalization from 
September to November 1972, at the VA medical center in 
Oteen, North Carolina, are of record; however, there is no 
indication that any attempt has been made to obtain progress 
notes or other daily records of his two month stay at that 
facility.  Moreover, a review of the claims file reveals that 
the veteran was hospitalized at the Oteen VA hospital in 1957 
for treatment of alcoholism and psychiatric complaints.  
There is no indication that these records have been requested 
or obtained either.  

Additionally, the August 1997 remand requested an opinion as 
to whether the veteran's 1972 surgery caused additional 
disability or aggravated a pre-existing condition, to 
specifically include dumping syndrome, colotomy, digestive 
problems, abdominal pain, and a hiatal hernia, and if so, if 
this additional disability or aggravation was a natural 
consequence of the surgery.  A December 1999 opinion by a VA 
gastroenterologist avers that "the type of surgical 
procedure performed on the veteran causes or increases the 
symptoms related to the problems described by the veteran . . 
. However, it seems unlikely that the surgical procedure is 
the main factor responsible for this veteran's 
gastrointestinal symptoms or his disability because his 
record documents three pertinent digestive problems prior to 
the surgical procedure in question."  The opinion goes on to 
determine that the veteran's pre-existing pancreatitis is the 
most likely cause of his abdominal pain and symptoms 
resembling dumping syndrome.  He also opines that it is 
difficult to determine the degree to which the veteran's 
digestive symptoms may have been aggravated by the surgery 
performed in 1972 because although his treatment for reflux 
esophagitis and irritable colon syndrome would be common and 
expected following the type of surgery that was performed, 
there is no evidence of an increase in symptoms between 1972 
and 1978 when he was first treated for these complaints after 
the surgery.  Furthermore, the examiner notes that his 
obesity is often a major aggravating factor in reflux 
esophagitis.  This opinion was confirmed by a VA surgeon and 
internist in June 2000 without additional comment.

Also of record is a July 1992 opinion by a different VA 
doctor, the Chief of surgical services at a VA hospital.  The 
VA opinion discusses the 1972 surgery in detail.  He notes 
that due to the findings during the laparotomy in 1972 it was 
elected to perform vagotomy and gastrojejunostomy and loop 
choledochojejunostomy.  He observes that, "the choice of the 
placement of the anastomoses was the surgeon's, and he chose 
to place the choledochojejunostomy proximal to the 
gastrojejunostomy, which may have contributed to the bile 
reflux.  However, the patient already had extensive 
pancreatic disease and common duct obstruction and 
duodenitis."  The opinion goes on to observe that the 
veteran has survived twenty years since the surgery and 
developed a hiatal hernia which could be causing his reflux 
gastritis, along with his obesity. 

In January and February 1996 the veteran was treated at 
Memorial Mission Hospital for his stomach complaints.  During 
this treatment several tests were performed on the veteran 
including a computed tomography scan of his abdomen and a 
nuclear gastric emptying study.  The examiner's opinion notes 
that although there was no evidence of delayed gastric 
emptying, there was evidence that the gastric emptying may be 
above the normal range.  The examiner also note that the 
veteran had "as big a gastroenterostomy as I have ever seen 
which is just wide open."  In a separate notation the 
examiner again noted that the veteran's gastrojejunostomy was 
wide open and that was why he had diarrhea and that his bile 
reflux gastritis is common after a cholecystojejunostomy.  He 
was diagnosed with severe bile reflux esophagogastritis.

As noted in the statement above, the veteran did have 
abdominal problems and treatment prior to 1972, and there is 
no indication of medical treatment for his abdominal problems 
from 1972 to 1978.  However, the December 1999 opinion and 
the July 1992 opinion do not rule out aggravation of the 
veteran's abdominal problems because of his surgery, and the 
December 1999 opinion does not address the comments in the 
July 1992 opinion and the 1996 private treatment records 
which suggest that either the placement of the 
"choledochojejunostomy proximal to the gastrojejunostomy" 
may by contributing to the veteran's problems or that the 
wide openness of the veteran's gastroenterostomy or 
gastrojejunostomy may be contributing to his gastritis or 
diarrhea.  Moreover, the examiner failed to discuss each of 
the veteran's symptoms individually, assessing their 
relationship, or lack thereof, with his surgery on an 
individual basis. 

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development

1.  The RO should attempt to secure 
copies of all VA treatment records 
pertaining to the veteran, including all 
daily progress notes, nurse's records, 
etc., from the VA medical facility in 
Oteen, North Carolina, from September 6, 
1972 to November 9, 1972, in addition, 
the RO should attempt to obtain copies of 
the veteran's treatment records at this 
facility from January 1957 to September 
1972.  The RO should be sure to request 
that any and all archived records be 
retrieved.

2.  Upon completion of the above, and 
association of all records with the 
claims file, the RO should return the 
claims file to the VA physician who 
conducted the December 1999 review of the 
claims file.  This physician should be 
requested to clarify whether or not the 
veteran's dumping syndrome, colotomy, 
digestive problems, stomach pain and 
hiatal hernia were aggravated by his 1972 
surgery or not, and if so, whether the 
aggravation was a necessary consequence 
of the surgery or due to an intervening 
cause.  Additionally, the examiner should 
address the July1992 statement by the VA 
physician and the January and February 
1996 private treatment records at 
Memorial Mission Hospital which suggest 
that the size or placement of the 
veteran's gastrojejunostomy or 
gastroenterostomy was such that it was a 
contributing factor to his reflux 
gastritis and diarrhea.  In the event 
that the December 1999 examiner is not 
available, the claims file should be sent 
to the two VA physicians, Drs. Keeling 
and Mueller, who entered opinions in June 
2000 concurring with the December 1999 
opinion.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000) and VBA Fast Letter 
01-02 (January 9, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




